UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6183


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TOMMIE RAYMOND THOMAS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:03-cr-00173-GCM-1)


Submitted:   April 21, 2016                 Decided:   April 26, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tommie Raymond Thomas, Appellant Pro Se.     Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Tommie Raymond Thomas appeals the district court’s order

denying his motion to correct an alleged clerical error in his

criminal judgment.    See Fed. R. Crim. P. 36.       Because there is no

clerical error in Thomas’ criminal judgment, we affirm the district

court’s order.   United States v. Thomas, No. 3:03-cr-00173-GCM-1

(W.D.N.C. Jan. 27, 2016).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    2